Citation Nr: 0842320	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of asbestos exposure.

2.  Entitlement to service connection for residuals of nose, 
right eye, right jaw, and right teeth injuries.

3.  Entitlement to service connection for hearing loss of the 
left ear.

4.  Entitlement to service connection for hearing loss of the 
right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim of 
entitlement to service connection for hearing loss, and 
denied the veteran's claims of entitlement to service 
connection for COPD as a result of asbestos exposure, and for 
residuals of nose, right eye, right jaw, and right teeth 
injuries.  In a March 2007 Statement of the Case, the RO 
reopened and denied the veteran's previously denied claim of 
entitlement to service connection for hearing loss.

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  A transcript of the hearing has been 
associated with the claims file. 

The Board notes that the veteran filed a claim of entitlement 
to service connection for hearing loss in March 2004.  The RO 
denied the veteran's claim to same in a rating decision dated 
in August 2004.  The veteran then filed a claim of 
entitlement to service connection for COPD as a result of 
asbestos exposure, and service connection for residuals of 
nose, right eye, right jaw, and right teeth in March 2005.  
In his March 2005 claim, the veteran included a claim of 
entitlement to service connection for hearing loss.  In a 
rating decision dated in August 2005, the RO declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for hearing loss.  However, the Board 
finds that the March 2005 claim is a timely Notice of 
Disagreement to the August 2004 rating decision that denied 
the veteran's claim of entitlement to service connection for 
hearing loss.  Thus, further inquiry as to whether new and 
material sufficient to reopen a previously denied claim is 
not required, as the August 2004 rating decision did not 
become final, as to the issue of entitlement to service 
connection for hearing loss.

The issues of entitlement to service connection for COPD as a 
result of asbestos exposure and service connection for 
hearing loss of the right ear, addressed in the REMAND 
portion of the decision below, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has not shown a current hearing loss 
disability of the left ear for VA compensation purposes.  

2.  The veteran has not shown a current diagnosis of 
residuals of nose, right eye, right jaw, and right teeth 
injuries. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss of the left ear must be denied under the law.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).  

2.  The claim of entitlement to service connection for 
residuals of nose, right eye, right jaw, and right teeth 
injuries must be denied under the law.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In April 2005, before the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection for 
left ear hearing loss, and for the residuals of nose, right 
eye, right jaw, and right teeth injuries.  Any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA examination in January 2007 and 
a specific opinion as to his claim of entitlement to service 
connection for hearing loss was obtained. A VA examination 
and specific opinion as to the veteran's claim of entitlement 
to service connection for residuals of nose, right eye, right 
jaw, and right teeth injuries is not required because there 
is no evidence of record or current disability, or symptoms 
of a disability of any of the listed facial structures.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Hearing Loss of the Left Ear

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

On VA audiological evaluation in January 2007, the veteran's 
pure tone thresholds, in decibels, for the left ear were 15, 
10, 10, 25, 30, measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  

The Board notes that the veteran submitted results of 
audiometric testing dated December 2007 conducted by a 
private physician, which showed left hearing loss not meeting 
the requirements of 38 C.F.R. § 3.385.  The results, however, 
were submitted as a graphical representation of audiometric 
data.  Thus, the Board is unable to accept such 
interpretation in an effort to determine hearing acuity.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (which holds that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of hearing loss of the left ear sufficient to meet 
VA standards for compensation.  As there is no evidence 
establishing a current diagnosis of VA-compliant hearing loss 
of the left ear, there cannot be a discussion as to whether 
there exists a medical nexus between military service and 
hearing loss of the left ear.  Thus, service connection for 
same is not warranted.

As a threshold matter, per 38 C.F.R. § 3.385, since the 
veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  


Residuals, Nose, Right Eye, Right Jaw, and Right Teeth 
Injuries

The veteran contends that he is entitled to service 
connection for the residuals of nose, right eye, right jaw, 
and right teeth injuries sustained in service.  In December 
2007 testimony before the Board, the veteran described 
falling off of steps and injuring his face.  The veteran 
stated that he broke his nose, and that he felt that his 
current sunstroke and allergies were related to the facial 
injuries he sustained in service.  The veteran reported that 
no doctor has told him that his sunstroke or allergies are 
related to his facial injuries.  

The veteran's service medical records demonstrate that in May 
1972 he sought medical attention for pain and numbness on the 
right side of his face.  The veteran reported that he was 
involved in a fight a few days prior, and complained of 
spitting up blood.  Physical examination revealed trauma with 
contusion to the right zygomatic area for the past three days 
and a concaved mid-zygomatic.  The veteran was diagnosed with 
a greenstick fracture of the right mid-zygomatic.  

Record of x-ray examination dated in May 1972 indicates that 
the veteran incurred blunt trauma to the right face and 
complained of pain and numbness.   Depression and some 
instability were noted along the infraorbital ridge.  No 
tropping of extraocular muscles was noted.  X-ray examination 
revealed infraorbital step-off.  No other components of 
fracture were seen, and no need for reduction was noted.  

Two additional service treatment record related to the 
veteran's facial injury are of record.  Records indicate that 
upon both occasions of treatment, dated in May 1972, the 
veteran reported pain at the injury site.  Upon one occasion 
of treatment the veteran reported that he was still coughing 
up blood.  The veteran was given pain medication. 

Report of Medical Examination dated in July 1974 conducted 
for the purpose of separation from service is silent for any 
abnormality of the head, face, neck, and scalp, nose, or 
eyes.  Scars on the veteran's right hand, right wrist, and 
right thumb were noted, however, there is no indication that 
scarring, or any sign of facial injury, was noted on 
examination.
  
The Board notes that there is no evidence of record to 
support the veteran's statements made at the time of the 
December 2007 hearing before the Board that he incurred his 
facial injuries, to include breaking his nose and tearing all 
the nerves loose on the right side of his face, while 
carrying supplies to the storeroom aboard ship and slipping 
on very narrow steps.  

The veteran's private and VA treatment records are silent for 
any current disability as to his nose, right eye, right jaw, 
or right teeth.  There is no record that the veteran has been 
treated for sunstroke or allergies, and there is no record 
that any of the veteran's treating professionals have related 
any current health condition to residuals of facial injuries 
incurred during service.   

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, there is no current medical evidence showing a 
diagnosis of any condition as to the veteran's nose, right 
eye, right jaw, or right teeth.  As there is no evidence 
establishing a current diagnosis of any condition as to the 
above structures, or any residual of a facial injury, there 
cannot be a discussion as to whether there exists a medical 
nexus between military service and claimed residuals of nose, 
right eye, right jaw, and right teeth injuries.  Thus, 
service connection for same is not warranted.

As a threshold matter, per 38 U.S.C. § 1110, since the 
veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  


ORDER

The claim of entitlement to service connection for hearing 
loss of the left ear is denied. 

The claim of entitlement to service connection for residuals 
of nose, right eye, right jaw, and right teeth injuries is 
denied.

 
REMAND

Additional development is needed prior to further disposition 
of the claim.

A review of the claims file indicates that sufficient notice 
has not been sent to the veteran.  The RO provided the 
veteran with a notice letter in April 2005; however, this 
notice letter did not specifically notify the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Thus, on remand the RO should provide corrective notice.

As to the veteran's claim of entitlement to service 
connection for COPD as a result of asbestos exposure, at the 
time of the December 2007 hearing before the Board, the 
veteran stated that his first VA physician related his lung 
condition to asbestos exposure during service.  The veteran 
further stated that his other VA physician agreed with the 
conclusion that the veteran's lung condition was due to 
asbestos exposure, and that both opinions were of record.  
Additionally, at the time of the veteran's January 2007 VA 
examination as to his lung condition, the examiner reported 
that the veteran was diagnosed with COPD three or four years 
prior.  

A review of the evidence of record indicates that only the 
veteran's VA treatment records as to his lung condition dated 
from February 2006 to October 2006, with the exception of the 
January 2007 VA examination, have been associated with the 
claims file.  Thus, evidence of the veteran's initial 
diagnosis with COPD, and evidence as to the veteran's claim 
that there exists at least one medical opinion relating his 
lung condition to asbestos exposure, is not of record.

Because VA is on notice that there are additional records 
that may be applicable to the veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
that complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
This notice must specifically include 
notice that a disability rating and an 
effective date for the award of 
benefits will be assigned if service 
connection is awarded.  Id. at 486.  

2.  Obtain and associate with the 
claims file treatment records from the 
VAMC in Little Rock, Arkansas, dated 
from January 2003 to January 2006, and 
from November 2006 to the present. 

3.  Readjudicate the claims of 
entitlement to service connection COPD 
as a result of asbestos exposure, and 
service connection for hearing loss of 
the right ear, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the veteran, provide the veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


